
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.3

EMPLOYMENT AGREEMENT

by and between

SCIENTIFIC GAMES CORPORATION

and

DEWAYNE E. LAIRD

dated as of

November 1, 2002

--------------------------------------------------------------------------------





Employment Agreement dated November 1, 2002 between the Company and DeWayne E.
Laird
(executed on May 17, 2004)


Table of Contents


 
   
   
  Page

--------------------------------------------------------------------------------

1.   Termination of Existing Employment Agreements   1 2.   Employment; Term   1
3.   Offices and Duties   1 4.   Compensation   2 5.   Benefits   2 6.  
Termination   3 7.   Compensation Following Termination Prior to the End of the
Term   5 8.   Excise Tax Restoration Payment   12 9.   Offsets; Withholding   12
10.   Noncompetition; Nonsolicitation; Nondisclosure; etc   12     10.1  
Noncompetition; Nonsolicitation.   12     10.2   Proprietary Information   14  
  10.3   Confidentiality and Surrender of Records   14     10.4  
Nondisparagement   15     10.5   No Other Obligations   15     10.6   Forfeiture
of Outstanding Options   15     10.7   Enforcement   15     10.8   Cooperation
with Regard to Litigation   16     10.9   Survival   16     10.10   Company   16
11.   Insurance for the Company's Benefit   16 12.   Indemnification   16 13.  
Notices   17 14.   Assignability; Binding Effect   18 15.   Complete
Understanding; Amendment; Waiver   18 16.   Severability   18 17.  
Survivability   19 18.   Governing Law; Arbitration; Expenses; Interest   19    
18.1   Governing Law   19     18.2   Arbitration   19     18.3   Reimbursement
of Expenses in Enforcing Rights   19     18.4   Interest on Unpaid Amounts   20
19.   Reimbursement of Expenses of Executive in Negotiating Agreement   20 20.  
Titles and Captions   20

i

--------------------------------------------------------------------------------






EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT (this "Agreement") is made as of November 1,
2002 (the "Effective Date"), by and between SCIENTIFIC GAMES CORPORATION, a
Delaware corporation formerly known as Autotote Corporation (the "Company"), and
DeWayne E. Laird ("Executive").

W I T N E S S E T H:

        WHEREAS, Executive has been employed by the Company pursuant to the
resolutions approved by the Board of Directors of the Company, dated August 30,
2001 and September 7, 2000 (the "Resolutions"), as memorialized in a letter
agreement, dated January 11, 2001 (the "Letter Agreement"); and

        WHEREAS, the Company desires to continue to employ Executive with the
Company, and Executive wishes to continue to serve the Company, in the
capacities and on the terms and conditions set forth in this Agreement; and

        WHEREAS, the Company and Executive desire that this Agreement replace
and supersede the Resolution and the Letter Agreement;

        NOW, THEREFORE, in consideration of the premises and the mutual benefits
to be derived herefrom and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

        1.    Termination of Existing Employment Agreements.    As of the
Effective Date, all existing employment agreements between the parties, whether
oral or written, including the Resolutions and the Letter Agreement, are hereby
terminated, except as provided in Section 12.

        2.    Employment; Term.    The Company hereby agrees to employ
Executive, and Executive hereby accepts continued employment with the Company,
in accordance with and subject to the terms and conditions set forth herein. The
term of employment of Executive under this Agreement (the "Term") shall be the
period commencing on the Effective Date and ending on December 31, 2003, and any
period of extension thereof in accordance with this Section 2, subject to
earlier termination in accordance with Section 6. The Term shall be extended
automatically without further action by either party by one additional year
(added to the end of the Term) first on December 31, 2003 (extending the Term to
December 31, 2004) and then on each succeeding December 31 thereafter, unless
either party shall have given written notice to the other party prior to the
September 30 preceding the date upon which such extension would become effective
electing not to further extend the Term, in which case Executive's employment
shall terminate on the date upon which such extension would otherwise have
become effective, unless earlier terminated in accordance with Section 6;
provided, however, that any termination pursuant to this Section 2 shall be
subject to and without limitation of or prejudice to Executive's rights with
respect to (i) a termination for Good Reason pursuant to Section 6(e)(viii), or
(ii) a termination without Cause pursuant to Section 6(g), as applicable.

        3.    Offices and Duties.    

        (a)   During the Term, Executive shall serve as Vice President and Chief
Financial Officer of the Company and shall report directly to the Chief
Executive Officer of the Company (the "CEO").

        (b)   Executive shall have such duties and authority consistent with
Executive's title as shall be reasonably assigned to Executive from time to time
by the CEO or the Board of Directors, including, without limitation, serving as
Secretary of the Company, if so assigned.

        (c)   Executive shall devote his full business time and attention and
best efforts to his positions with the Company without commitment to other
business endeavors, except that so long as such activities do not preclude or
render unlawful Executive's employment by the Company or

1

--------------------------------------------------------------------------------






otherwise materially inhibit the performance of his duties under this Agreement
or materially impair the business of the Company or its subsidiaries, Executive
(i) may make personal investments which are not in conflict with his duties to
the Company and manage personal and family financial and legal affairs, (ii) may
continue to serve on any board of directors on which he is known by the Board to
be serving on the Effective Date, as specified in Schedule A hereto, (iii) may
undertake public speaking engagements, and (iv) may serve as a director of (or
hold a similar position with) any other organization upon approval by the Board
of Directors in writing.

        4.    Compensation.    

        (a)   Base Salary.    During the Term the Company shall pay Executive a
base salary (the "Base Salary") at the initial rate of $253,500.00 per annum,
payable biweekly (except to the extent deferred under a deferred compensation
plan) and subject to all withholdings that are legally required or are agreed to
by Executive. The Base Salary shall be increased annually on each January 1
during the Term, beginning on January 1, 2003, by a percentage of the Base
Salary then in effect equal to the percentage increase, if any, during the
preceding twelve months in the Consumer Price Index for the Greater Philadelphia
area. In no event shall the Base Salary be reduced.

        (b)   Incentive Compensation.    Executive shall have the opportunity
annually to earn incentive compensation in accordance with the applicable
plan(s) of the Company as in effect from time to time; provided, however, that
Executive may in the discretion of the Company receive additional incentive
compensation.

        (c)   Executive Compensation Plans.    Executive shall be entitled
during the Term to participate, without discrimination or duplication, in the
Company's supplemental executive retirement plan and all other executive
compensation plans and programs which are made generally available by the
Company to its other senior executives (including, without limitation, any stock
option plans, performance share plans, management incentive plans, deferred
compensation plans, and supplemental retirement plans) in accordance with the
terms of such plans and programs and subject to the Company's right to at any
time amend or terminate any such plan or program.

        5.    Benefits.    

        (a)   The Company shall reimburse Executive for all reasonable and
necessary travel, business entertainment and other business expenses incurred by
Executive in connection with the performance of his duties under this Agreement,
on a timely basis upon submission by Executive of vouchers therefor in
accordance with the Company's standard procedures.

        (b)   Executive shall be entitled to participate, without discrimination
or duplication, in any and all medical insurance, group health, disability,
life, accidental death, dismemberment insurance, pension, retirement, profit
sharing, stock ownership and other insurance, benefit, fringe benefits and
perquisite plans and programs which are made generally available by the Company
to its other senior executives; provided, however, that Executive shall be
eligible to participate in such insurance, benefit, fringe benefit and
perquisite plans and programs on terms and conditions at least as favorable to
Executive as the most favorable terms and conditions offered to any other
employee of the Company other than the Chief Executive Officer. The Company, in
its sole discretion, may at any time amend or terminate any such plans or
programs; provided, however, that:

          (i)  At all times during the Term, such plans and programs in effect,
in the aggregate, shall provide Executive with benefits and compensation
substantially no less favorable than is provided by the Company to Executive
under such plans and programs as of the Effective Date;

2

--------------------------------------------------------------------------------



         (ii)  The Company shall provide Executive with long-term disability
insurance and benefits substantially no less favorable (including any required
contributions by Executive) than such insurance and benefits in effect on the
Effective Date; and

        (iii)  The Company shall provide Executive with Company-paid group and
individual term life insurance providing a death benefit no less than that
provided under Company-paid insurance in effect on the Effective Date.

        (c)   If the Company adopts an equity investment program permitting
executives to elect to forego salary, annual incentive, other bonuses, annual
option opportunities under long-term incentive plans, or other specified
compensation or benefits in exchange for a grant of stock options, restricted
stock or other equity or non-equity awards or benefits, Executive will be
eligible to participate in such program.

        (d)   Executive shall be entitled to participate in the Company's
deferred compensation plan in accordance with the terms of such plan and subject
to the Company's right to at any time amend or terminate any such plan.

        (e)   Executive shall be entitled to paid vacation, holidays, and any
other time off in accordance with the Company's policies in effect from time to
time.

        (f)    The Company will use its best efforts to file with the Securities
and Exchange Commission and thereafter maintain the effectiveness of one or more
registration statements registering under the Securities Act of 1933, as
amended, the offer and sale of shares by the Company to Executive pursuant to
stock options or other equity-based awards granted to Executive under Company
plans.

        (g)   For purposes of computing the "Retirement Benefit" or equivalent
payment or benefit due to Executive under any SERP (as defined in Section 7(a)
below) in which Executive participates during the Term, or any payment or
benefit under Section 7 of this Agreement in lieu of any SERP benefit or
payment, the "Final Average Compensation" or equivalent reference compensation
amount, in the case of Executive, shall, notwithstanding the terms of such SERP,
be the higher of (x) such amount as otherwise determined pursuant to the terms
of the SERP or (y) an amount equal to the sum of (i) Executive's then-current
Base Salary immediately prior to termination plus (ii) such then-current Base
Salary multiplied by (A) the sum of the Incentive Compensation Percentages for
each of the Reference Years divided by (B) 3; where (X) "Incentive Compensation
Percentage" for a Reference Year means the percentage expressed by dividing the
aggregate incentive compensation and bonuses paid to Executive in such Reference
Year by Executive's Base Salary in such Reference Year, and (Y) "Reference Year"
means each of the three consecutive calendar years with the highest Incentive
Compensation Percentages during the period of ten calendar years immediately
preceding termination.

        6.    Termination.    Executive's employment hereunder may be terminated
prior to the end of the Term under the following circumstances:

        (a)   Death; Total Disability.    Executive's employment hereunder shall
terminate upon Executive's death, and the Company may terminate Executive's
employment hereunder in the event of Executive's "Total Disability." For
purposes of this Agreement, "Total Disability" shall mean Executive's failure to
perform the duties and responsibilities contemplated under this Agreement for a
period of more than 180 days during any consecutive 12-month period, due to
physical or mental incapacity or impairment as determined by a physician or
physicians selected by the Company and reasonably acceptable to Executive
unless, within 30 days after Executive has received written notice from the
Company of a proposed termination due to such failure (as determined in
accordance with the foregoing provisions of this sentence) which notice shall
include a copy of the findings of such physician or physicians and shall refer
to this Section 6(a), Executive

3

--------------------------------------------------------------------------------



shall have returned to the full performance of his duties hereunder and shall
have presented to the Company a written certificate of Executive's good health
by a physician selected by Executive and reasonably acceptable to the Company.

        (b)   Retirement.    Executive may terminate his employment hereunder
upon retirement at or after age 65 or at or after age 55 following at least
10 years of full-time employment with the Company ("Normal Retirement") or prior
to such age upon approval by the Company ("Approved Early Retirement"), in each
case upon forty-five (45) days' prior written notice to the Company referring to
this Section 6(b).

        (c)   Termination by the Company for Cause.    The Company may terminate
Executive's employment hereunder for Cause at any time upon written notice to
Executive referring to this Section 6(c). For purposes of this Agreement, the
term "Cause" shall mean Executive's gross misconduct (as defined herein) or
willful and material breach of Section 10.1(a) (other than the first sentence
thereof), 10.1(b), 10.2 (other than the first and penultimate sentences
thereof), 10.3, 10.4, or 10.8. For purposes of this definition, "gross
misconduct" shall mean (i) Executive's conviction in a court of law of a felony
under applicable federal or state law that was committed while Executive was
employed by the Company; (ii) Executive's willful and continued failure or
refusal to perform his duties under this Agreement; or (iii) any act or omission
on the part of Executive not requested or approved by the Company constituting
willful malfeasance or gross negligence in the performance of Executive's duties
under this Agreement. For purposes of this Agreement, an act or failure to act
on Executive's part shall not include any act or failure to act resulting from
any physical or mental incapacity or impairment of Executive. Executive may not
be terminated for Cause unless and until there shall have been delivered to him,
within ninety (90) days after the Company (A) had actual knowledge of conduct or
an event allegedly constituting Cause and (B) had reason to believe that such
conduct or event could be grounds for termination for Cause, a written statement
from the Company (after giving Executive reasonable notice of the specific
grounds for such termination and, except if a felony conviction is the grounds
for termination, 30 days to correct such grounds, and affording Executive and
his counsel the opportunity to be heard by the Company), concluding that
Executive was guilty of conduct constituting Cause (the "Cause Statement").

        If, within 30 days of Executive's receipt of notice of his termination
for Cause, Executive in good faith files a claim in an arbitration disputing the
termination for Cause, Executive shall, during the pendency of the arbitration,
be considered a suspended employee of the Company and be entitled to receive
benefits under Section 5 of this Agreement as if he had not been terminated. If
the arbitration panel finds that the Company did not have Cause to terminate
Executive's employment: (x) Executive's employment shall be deemed to have been
terminated without Cause as of the date of notice of his termination for Cause;
and (y) any amounts paid to Executive by the Company, including but not limited
to the value of all benefits provided to Executive, shall be credited against
amounts owed to Executive under Section 7(c) or 7(d) of this Agreement.

        If, within 30 days of Executive's receipt of notice of his termination
for Cause, Executive in good faith files a claim in arbitration disputing the
termination for Cause, Executive shall, during the pendency of the arbitration,
be considered a suspended employee of the Company and be entitled to receive
compensation and benefits under this Agreement as if he had not been terminated.
If the arbitration panel finds that the Company had Cause to terminate
Executive's employment, Executive shall, within 5 days of the arbitration award,
repay any amounts provided to him by the Company in respect of periods
commencing after his termination, including but not limited to salary
continuation and the value of all benefits provided to Executive in respect of
periods commencing after his termination, in excess of any amounts to which he
was entitled under this Agreement upon a termination for Cause. If the
arbitration panel finds that the Company did not have Cause to terminate
Executive's employment: (x) Executive's employment shall be deemed to have been
terminated without Cause as of the date which is 90 days after the date of
notice of his termination for Cause; and (y) any amounts paid to Executive by
the Company in respect of periods commencing after 90 days following the date of
the notice of his termination for Cause, including but not limited to salary
continuation and the value of all benefits provided to Executive, shall be
credited against amounts owed to Executive under Section 7(c) or 7(d) of this
Agreement.

4

--------------------------------------------------------------------------------





        (d)    Termination by the Company Without Cause.    The Company may
terminate Executive's employment hereunder at any time, without Cause, for any
reason or no reason.

        (e)    Termination by Executive for Good Reason.    Executive may
terminate his employment hereunder for Good Reason. For purposes of this
Agreement, "Good Reason" shall mean: without Executive's prior written consent,
(i) a material change, adverse to Executive, in Executive's positions, titles or
offices as set forth in Section 3, or status rank, nature of responsibilities,
or authority within the Company, except, in such case, in connection with the
termination of Executive's employment for Cause, Total Disability, Normal
Retirement or Approved Early Retirement, or death, (ii) an assignment of any
significant duties to Executive which are inconsistent with his positions or
offices held under Section 3, (iii) a decrease in Base Salary or other
compensation or in any compensation opportunities or a material decrease in the
aggregate benefits provided under this Agreement, (iv) any other failure by the
Company to perform any material obligation under, or breach by the Company of
any material provision of, this Agreement, (v) the Company's election not to
further extend the Term under Section 2, (vi) a relocation of the Corporate
Offices of the Company more than 35 miles from the latest location of such
offices prior to such relocation, (vii) any failure to secure the agreement of
any successor corporation or other entity to the Company to fully assume the
Company's obligations under this Agreement in a form reasonably acceptable to
Executive, and (viii) any attempt by the Company to terminate Executive for
Cause which does not result in a valid termination for Cause, except where
(x) valid grounds for Cause exist but are corrected as permitted under
Section 6(c) or (y) the Company, prior to 35 days after Executive's receipt of a
copy of the Cause Statement, revokes the Cause Statement, takes any and all
other steps reasonably necessary to retract its allegations of Cause and fully
restore Executive to active employment in accordance with the terms of this
Agreement, effective immediately prior to the issuance of the Cause Statement,
and pays (or reimburses Executive for) any costs and expenses reasonably
incurred by Executive in connection with such attempted termination. Executive
shall not be considered to have terminated for Good Reason unless Executive
shall have provided the Company with written notice of the specific reasons for
such termination within ninety (90) days after he has actual knowledge of the
event that is the basis for such termination and (except in the case of a
termination pursuant to clause (viii) of the preceding sentence) affords the
Company at least thirty (30) days to cure the alleged conduct.

        (f)    Termination by Executive for Other than Good Reason.    Executive
may terminate his employment hereunder for any reason or no reason upon thirty
(30) days' prior written notice to the Company referring to this Section 6(f);
provided, however, that a termination of Executive's employment by reason of
death, Total Disability, Normal or Early Retirement, or Good Reason shall not
constitute a termination by Executive for other than Good Reason pursuant to
this Section 6(f).

        7.    Compensation Following Termination Prior to the End of the
Term.    In the event that Executive's employment hereunder is terminated prior
to the end of the Term, Executive shall be entitled only to the following
compensation and benefits:

        (a)    Termination by Reason of Death, Normal Retirement, or Approved
Early Retirement.    In the event that Executive's employment is terminated
prior to the expiration of the Term by reason of Executive's death, pursuant to
Section 6(a), or by reason of his Normal Retirement or Approved Early Retirement
pursuant to Section 6(b), the Company shall pay the following amounts, and make
the following other benefits available, to Executive (or Executive's spouse or
estate, as the case may be):

        (i)    Any accrued but unpaid Base Salary (as determined pursuant to
Section 4(a)) for services rendered to the date of termination;

5

--------------------------------------------------------------------------------



        (ii)   All vested, nonforfeitable amounts owing or accrued at the date
of termination under any compensation and benefit plans, programs, and
arrangements set forth or referred to in Sections 4(b), 4(c), and 5 (including
any earned and vested payments and benefits under any supplemental executive
retirement plan or substantially similar plan and any earned and vested annual
incentive compensation and long term incentive award but excluding any incentive
compensation under Section 4(b) for the year of termination) in which Executive
theretofore participated, to be paid in accordance with the terms and conditions
of such plans, programs, and arrangements (and agreements and documents
thereunder);

        (iii)  In lieu of any incentive compensation under Section 4(b) for the
year of termination, an amount equal to the amount of annual incentive
compensation payable to Executive assuming achievement of the maximum
performance targets for such year, multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;

        (iv)  Stock options held by Executive at termination, if not then vested
and exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects, all such options shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted;

        (v)   All deferred stock awards, and all deferral arrangements under any
deferred compensation plan, will be settled in accordance with the plans and
programs under which the awards were granted or governing the deferral
including, if so permitted by the plans or programs, Executive's duly executed
deferral election forms or the terms of any mandatory deferral;

        (vi)  Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed in accordance with
Section 5(a);

        (vii) Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits payable hereunder following Executive's death;

Provided, however, that Executive will be entitled to the benefit of any terms
of plans or agreements applicable to Executive which are more favorable than
those specified in this Section 7(a).

Amounts payable under (i), (ii), (iii), and (vi) above will be paid as promptly
as practicable after termination of Executive's employment; provided, however,
that, to the extent that the Company would not be entitled to deduct any such
payments (other than those under (i) above) under Internal Revenue Code
Section 162(m), such payments shall be made at the earliest time that the
payments would be deductible by the Company without limitation under Section 162
(m) (unless this provision is waived by the Company).

        (b)    Termination by the Company for Cause; Termination by Executive
for Other than Good Reason.    In the event that Executive's employment is
terminated by the Company for Cause pursuant to Section 6(c) or by Executive for
other than Good Reason pursuant to Section 6(f), the Company shall pay the
following amounts, and make the following other benefits available, to
Executive:

        (i)    Any accrued but unpaid Base Salary (as determined pursuant to
Section 4(a)) for services rendered to the date of termination;

        (ii)   All vested nonforfeitable amounts owing or accrued at the date of
termination under any compensation and benefit plans, programs, and arrangements
set forth or referred to in

6

--------------------------------------------------------------------------------






Sections 4(b), 4(c), and 5 hereof (including any earned and vested payments and
benefits under any supplemental executive retirement plan or substantially
similar plan and any earned and vested annual incentive compensation) in which
Executive theretofore participated will be paid under the terms and conditions
of such plans, programs, and arrangements (and agreements and documents
thereunder);

        (iii)  Except as provided in Section 10.6, all stock options and
deferred stock awards will be governed by the terms of the plans and programs
under which the options or awards were granted;

        (iv)  Non-forfeitable amounts credited to any deferral account of
Executive under deferral arrangements referred to in Section 5(d) hereof at the
date of termination will be settled in accordance with the plans and programs
under which the awards were granted or governing the deferral including, if so
permitted by the plans or programs, Executive's duly executed deferral election
forms or the terms of any mandatory deferral; and

        (v)   Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed, in accordance with
Section 5(a).

Amounts payable under (i), (ii), and (v) above will be paid as promptly as
practicable after termination of Executive's employment; provided, however,
that, to the extent that the Company would not be entitled to deduct any such
payments under Internal Revenue Code Section 162(m), such payments shall be made
at the earliest time that the payments would be deductible by the Company
without limitation under Section 162(m) (unless this provision is waived by the
Company).

        (c)    Termination by Reason of Total Disability; Termination by the
Company Without Cause or by Executive For Good Reason Not at the Time of, Within
Two Years After, or in Anticipation of a Change in Control.    In the event that
Executive's employment is terminated by reason of Total Disability pursuant to
Section 6(a), or by the Company without Cause pursuant to Section 6(d) before a
Change in Control (and not in "anticipation of a Change in Control," as defined
below) or more than two years after a Change in Control, or by Executive for
Good Reason pursuant to Section 6(e) before a Change in Control (and not in
"anticipation of a Change in Control," as defined below) or more than two years
after a Change in Control, the Company shall pay the following amounts, and make
the following other benefits available, to Executive:

        (i)    A lump sum cash payment in an amount equal (except as provided in
clause (viii) of Section 6(e)) to the sum of (x) Executive's then-current Base
Salary at the rate payable in accordance with Section 4(a) hereof, at the date
of termination plus (y) the Severance Annual Incentive Amount (as defined
below), will be paid to Executive; provided, however, that Executive may elect
to receive the amount payable under this Section 7(c)(i) in equal monthly
installments over the 12 months following termination, without interest, in lieu
of receiving a lump sum cash payment. For purposes of this Agreement, the
"Severance Annual Incentive Amount" shall be the greater of (1) the average
annual incentive compensation paid to Executive for the three years immediately
preceding the year of termination or (2) the annual incentive compensation
payable to Executive upon achievement of the maximum performance targets for the
year of termination;

        (ii)   The unpaid portion of Base Salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of termination, pro rated
through such date of termination, will be paid;

        (iii)  All vested, nonforfeitable amounts owing or accrued at the date
of termination under any compensation and benefit plans, programs, and
arrangements set forth or referred to in Sections 4(b) and 5(a) and 5(c) hereof
(including any earned and vested payments and

7

--------------------------------------------------------------------------------






benefits under any supplemental executive retirement plan or substantially
similar plan and any earned and vested annual incentive compensation) in which
Executive theretofore participated will be paid under the terms and conditions
of such plans, programs, and arrangements (and agreements and documents
thereunder);

        (iv)  Stock options held by Executive at termination, if not then vested
and exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects, all such options shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted;

        (v)   Deferred stock held by Executive at termination will become fully
vested and non-forfeitable, and shall be settled upon such termination, without
regard to any stated period of deferral otherwise remaining in respect of such
amounts;

        (vi)  Executive shall be entitled to receive an amount equal to the
amount accrued under any deferred compensation plan or agreement in effect at
the date of termination in which Executive is a participant or party, less
required withholding taxes under Section 9, as promptly as practicable following
such date of termination; the amount paid under this Section 7(c)(vi) shall be
equal to Executive's account balance on the date of the termination of
Executive's employment if the deferred compensation amount is in the form of an
account balance or, if the deferred compensation amount is not in the form of an
account balance, the present value of the deferred compensation on the date of
the termination of Executive's employment, calculated using a discount rate (the
"Discount Rate") equal to the yield, at the time of determination, for U.S.
Treasury securities having a maturity of thirty years; if Executive elects to
receive payment under this Section 7(c)(vi), Executive shall forfeit all rights
under any such deferred compensation plan or agreement, and such deferred
compensation plan or agreement shall have no force and effect with respect to
Executive;

        (vii) Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed, in accordance with
Section 5(a);

        (viii) For (A) a period of 3 years after such termination other than due
to Total Disability or (B) the period from termination due to Total Disability
until Executive attains age 65, Executive shall continue to participate in all
employee and executive benefit plans, programs, and arrangements under Section 5
providing health, medical, disability and life insurance benefits in which
Executive was participating immediately prior to termination, the terms of which
allow Executive's continued participation, as if Executive had continued in
employment with the Company during such period or, if such plans, programs, or
arrangements do not allow Executive's continued participation, Executive shall
receive a cash payment equivalent on an after-tax basis to the value of the
additional benefits Executive would have received under such plans, programs,
and arrangements in which Executive was participating immediately prior to
termination, as if Executive had received credit under such plans, programs, and
arrangements for service and age with the Company during such period following
Executive's termination as provided in clause (A) or (B) above (as applicable),
with such benefits payable by the Company at the same times and in the same
manner as such benefits would have been received by Executive under such plans
(it being understood that the value of any insurance-provided benefits will be
based on the premium cost to Executive, which shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating);

        (ix)  In lieu of any payments and benefits under any SERP in which
Executive participated during the Term, Executive shall be entitled to receive
the greater of: (y) all payments and benefits to which Executive otherwise would
have been entitled under the SERP (computed in accordance with Section 5(g)
hereof); and (z) all payments and benefits

8

--------------------------------------------------------------------------------






to which Executive otherwise would have been entitled under the SERP (computed
in accordance with Section 5(g) hereof) if Executive's years of Service (as
defined in the SERP) were increased by five years. Such payments and benefits
shall be payable in a lump sum or in equal installments, as determined by
Executive in his discretion, in accordance with the terms and conditions of the
SERP; provided, however, that Executive shall not be entitled to receive
payments in installments unless at least 12 months prior to the date of the
termination of his employment, he elected to receive payments in installment
form under the SERP; if Executive receives such payment(s) under this
Section 7(c)(ix), Executive shall forfeit all rights under the SERP, and the
SERP shall have no force and effect with respect to Executive;

Provided, however, that Executive will be entitled to the benefit of any terms
of plans or agreements applicable to Executive which are more favorable than
those specified in this Section 7(c). Except as otherwise expressly provided
above, amounts payable under this Section 7(c), will be paid as promptly as
practicable after termination of Executive's employment, and in no event more
than 30 days after such termination.

Notwithstanding the foregoing, if a reduction in Base Salary or other level of
compensation or benefit was a basis for Executive's termination for Good Reason,
the Base Salary or other level of compensation in effect before such reduction
shall be used to calculate payments or benefits under this Section 7(c).

For purposes of this Agreement, a "Change in Control" shall be deemed to have
occurred if:

        (i)    Any "person" as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and as used in sections
13(d) and 14(d) thereof, including a "group" as defined in Section 13 (d) of the
Exchange Act but excluding the Company and any subsidiary and any employee
benefit plan sponsored or maintained by the Company or any subsidiary (including
any trustee of such plan acting as trustee), directly or indirectly, becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing at least 40% of the combined voting power
of the Company's then-outstanding securities;

        (ii)   The stockholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse stock split of
any class of voting securities of the Company, or the consummation of any such
transaction if stockholder approval is not obtained, other than any such
transaction which would result in at least 60% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction; provided that, for purposes of this paragraph (ii), such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such 60% threshold is due solely
to the acquisition of voting securities by an employee benefit plan of the
Company or such surviving entity or of any subsidiary of the Company or such
surviving entity;

        (iii)  The stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of its assets (or any transaction having a
similar effect); or

        (iv)  During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, together with any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in paragraph (i), (ii), or
(iii) hereof) whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of

9

--------------------------------------------------------------------------------






the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved (the "Continuing Directors"), cease for any reason to constitute at
least a majority of the Board.

For purposes of this Agreement, a termination by the Company without Cause in
"anticipation of a Change in Control" shall mean a termination of Executive's
employment by the Company without Cause after a Threatened Change in Control if
a Change in Control actually occurs (i) within two years after such termination,
unless relevant facts and circumstances clearly demonstrate that the possibility
of a Change in Control would occur was remote as of the date of such
termination, or (ii) within six months after such termination.

For purposes of this Agreement, the term "Threatened Change in Control" shall
mean (x) the issuance of a proxy statement by the Company with respect to an
election of directors for which there is proposed one or more directors who are
not recommended by the Board of Directors of the Company or its nominating
committee, where the election of such proposed director or directors would
result in a Change in Control; or (y) the announcement by any person of an
intention to take actions which might reasonably result in a Change in Control.

        (d)    Termination by the Company Without Cause or by Executive For Good
Reason at the Time of or Within Two Years After a Change in Control or in
Anticipation of a Change in Control.    In the event that Executive's employment
is terminated at the time of or within two years after a Change in Control, or
in "anticipation of a Change in Control" as defined above, by the Company
without Cause pursuant to Section 6(d) or by Executive for Good Reason pursuant
to Section 6(e) the Company shall pay the following amounts, and make the
following other benefits available, to Executive:

        (i)    A lump sum cash payment in an amount equal to three times the sum
of (x) Executive's then-current Base Salary at the rate payable in accordance
with Section 4(a) hereof, at the date of termination plus (y) the Severance
Annual Incentive Amount (as defined in Section 7(c)(i)), will be paid to
Executive; provided, however, that Executive may elect to receive the amount
payable under this Section 7(d)(i) in equal monthly installments over the
36 months following termination, without interest, in lieu of receiving a lump
sum cash payment.

        (ii)   The unpaid portion of Base Salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of termination, pro rated
through such date of termination, will be paid;

        (iii)  All vested, nonforfeitable amounts owing or accrued at the date
of termination under any compensation and benefit plans, programs, and
arrangements set forth or referred to in Sections 4(b) and 5(a) and 5(c) hereof
(including any earned and vested payments and benefits under any supplemental
executive retirement plan or substantially similar plan and any earned and
vested annual incentive compensation) in which Executive theretofore
participated will be paid under the terms and conditions of such plans,
programs, and arrangements (and agreements and documents thereunder);

10

--------------------------------------------------------------------------------







        (iv)  In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive's employment terminated (unless otherwise
payable under (iii) above), Executive will be paid an amount equal to (X) the
Severance Annual Incentive Amount as defined in Section 7(c)(i), multiplied by
(Y) a fraction the numerator of which is the number of days Executive was
employed in the year of termination and the denominator of which is the total
number of days in the year of termination;

        (v)   Stock options held by Executive at termination, if not then vested
and exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects, all such options shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted;

        (vi)  Deferred stock held by Executive at termination will become fully
vested and non-forfeitable, and shall be settled upon such termination, without
regard to any stated period of deferral otherwise remaining in respect of such
amounts;

        (vii) Executive shall be entitled to receive an amount equal to the
amount accrued under any deferred compensation plan or agreement in effect at
the date of termination in which Executive is a participant or party, less
required withholding taxes under Section 9, as promptly as practicable following
such date of termination; the amount paid under this Section 7(d)(vi) shall be
equal to Executive's account balance on the date of the termination of
Executive's employment if the deferred compensation amount is in the form of an
account balance or, if the deferred compensation amount is not in the form of an
account balance, the present value of the deferred compensation on the date of
the termination of Executive's employment, calculated using a discount rate (the
"Discount Rate") equal to the yield, at the time of determination, for U.S.
Treasury securities having a maturity of thirty years; if Executive elects to
receive payment under this Section 7(d)(vi), Executive shall forfeit all rights
under any such deferred compensation plan or agreement, and such deferred
compensation plan or agreement shall have no force and effect with respect to
Executive;

        (viii) Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed, in accordance with
Section 5(a);

        (ix)  In lieu of any payments and benefits under any SERP in which
Executive participated during the Term, Executive shall be entitled to receive
the greater of: (y) all payments and benefits to which Executive otherwise would
have been entitled under the SERP (computed in accordance with Section 5(h)
hereof); and (z) all payments and benefits to which Executive otherwise would
have been entitled under the SERP (computed in accordance with Section 5(g)
hereof) if Executive's years of Service (as defined in the SERP) were increased
by five years. Such payments and benefits shall be payable in a lump sum or in
equal installments, as determined by Executive in his discretion, in accordance
with the terms and conditions of the SERP; provided, however, that Executive
shall not be entitled to receive payments in installments unless at least
12 months prior to the date of the termination of his employment, he elected to
receive payments in installment form under the SERP; if Executive receives such
payment(s) under this Section 7(c)(x), Executive shall forfeit all rights under
the SERP, and the SERP shall have no force and effect with respect to Executive;
Provided, however, that Executive will be entitled to the benefit of any terms
of plans or agreements applicable to Executive which are more favorable than
those specified in this Section 7(d). Except as otherwise expressly provided
above, amounts payable under this Section 7(d), will be paid as promptly as
practicable after termination of Executive's employment, and in no event more
than 30 days after such termination.

        (e)   No Obligation to Mitigate.    Executive shall not be required to
seek other employment or otherwise to mitigate Executive's damages upon any
termination of employment; provided,

11

--------------------------------------------------------------------------------



however, that, to the extent Executive receives from a subsequent employer
health or other insurance benefits substantially similar to the benefits
referred to in Section 5, any such benefits to be provided by the Company to
Executive following the Term shall be correspondingly reduced.

        (f)    No Other Benefits or Compensation.    Except as may be provided
under this Agreement, under any other written agreement between Executive and
the Company, or under the terms of any plan or policy applicable to Executive,
Executive shall have no right to receive any other compensation from the
Company, or to participate in any other plan, arrangement or benefit provided by
the Company, with respect to any future period after such termination or
resignation.

        (g)   Release of Employment Claims.    Executive agrees, as a condition
to receipt of any termination payments and benefits provided for in Section 7
(other than compensation and benefits earned through the date of termination),
that he will execute a general release agreement, in a form reasonably
satisfactory to the Company, releasing any and all claims arising out of
Executive's employment (other than enforcement of this Agreement)

        8.    Excise Tax Restoration Payment.    Notwithstanding anything to the
contrary in this Agreement, in the event that any payment or distribution of any
type to or for the benefit of Executive made by the Company, by any of its
affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company's assets (within the meaning
of section 280G of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the "Code")) or by any affiliate of such person, whether
paid or payable or distributed or distributable pursuant to the terms of an
employment agreement or otherwise (the "Total Payments"), would be subject to
the excise tax imposed by section 4999 of the Code or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest or penalties, are collectively referred to as the "Excise Tax"), then
Executive shall be entitled to receive an additional payment (an "Excise Tax
Restoration Payment") in an amount that shall fund the payment by Executive of
any Excise Tax on the Total Payments as well as all income taxes imposed on the
Excise Tax Restoration Payment, any Excise Tax imposed on the Excise Tax
Restoration Payment and any interest or penalties imposed with respect to taxes
on the Excise Tax Restoration or any Excise Tax.

        9.    Offsets; Withholding.    Amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
except for any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding (but without limiting the terms of
Section 8), all payments to be made to Executive under this Agreement, including
under Section 7, or otherwise by the Company will be subject to required
withholding taxes and other legally required deductions.

        10.    Noncompetition; Nonsolicitation; Nondisclosure; etc.    

        10.1    Noncompetition; Nonsolicitation.    

        (a)   Executive acknowledges the highly competitive nature of the
Company's business and that access to the Company's confidential records and
proprietary information renders him special and unique within the Company's
industry. In consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including, without limitation, Sections 4
and 7), Executive agrees that during the Term (and any extensions thereof) and
during the Covered Time (as defined in Section 10.1(e)), Executive, alone or
with others, will not, directly or indirectly, engage (as owner, investor,
partner, stockholder, employer, employee, consultant, advisor, director or
otherwise) in any business in which he has been directly engaged on behalf of
the Company, or which he has supervised as an executive thereof, during the last
two years prior to such termination, or was engaged in by the Company with
Executive's actual knowledge or planned by the Company with Executive's actual
knowledge at the time of such termination, in any geographic area in which such

12

--------------------------------------------------------------------------------



business was conducted or planned to be conducted (a "Competing Business");
provided, however, that this Section 10.1(a) shall not restrict Executive from
engaging in (and the term "Competing Business" shall not include) any business
in which the Company no longer engages or plans to engage; provided further that
this Section 10.1(a) shall not apply if Executive terminates his employment for
Good Reason pursuant to Section 6(e) or if Executive's employment is terminated
by the Company without Cause before a Change in Control or more than two years
after a Change in Control (and not in "anticipation of a Change in Control");
and provided further that activities of the Company, or activities engaged in by
Executive for or on behalf of the Company, are not restricted by this
Section 10.1(a) and shall not constitute a "Competing Business." Ownership of
(i) the securities of any entity for which a Competing Business represents less
than 10% of net sales or net income (as determined in accordance with generally
accepted accounting principles) for the most recent fiscal year (or if such
entity has not completed a fiscal year, net sales or net income projected for
its first fiscal year) or (ii) not more than two percent of the equity
securities of any company having securities listed on an exchange or regularly
traded in the over-the-counter market shall not, of itself, be deemed
inconsistent with this Section 10.1(a). Nothing herein shall require Executive
to sell or otherwise dispose of any securities of any entity if the acquisition
of such securities did not violate the terms of this Section 10.1(a) at the time
of such acquisition.

        (b)   In further consideration of the amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without limitation, Sections
4, 5, and 7), Executive agrees that during the Term (including any extensions
thereof) and during the Covered Time he shall not, directly or indirectly,
(i) solicit or attempt to induce any of the employees, agents, consultants or
representatives of the Company to terminate his, her, or its relationship with
the Company; (ii) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to become employees, agents,
consultants or representatives of any other person or entity; (iii) solicit or
attempt to induce any customer, vendor or distributor of the Company to curtail
or cancel any business with the Company; or (iv) hire any person who, to
Executive's actual knowledge, is, or was within 180 days prior to such hiring,
an employee of the Company.

        (c)   During the Term (including any extensions thereof) and during the
Covered Time, Executive agrees that upon the earlier of Executive's
(i) negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor, (ii) responding to (other than for
the purpose of declining) an offer of employment from a Competitor, or
(iii) becoming employed by a Competitor, (x) Executive will provide copies of
Section 10 of this Agreement to the Competitor, and (y) in the case of any
circumstance described in (i) or (ii) above occurring during the Covered Time,
and in the case of any circumstance described in (iii) above occurring during
the Term or during the Covered Time, Executive will promptly provide notice to
the Company of such circumstances. Executive further agrees that the Company may
provide notice to a Competitor of Executive's obligations under this Agreement.
For purposes of this Agreement, "Competitor" shall mean any entity (other than
the Company) that engages, directly or indirectly, in the United States in any
Competing Business.

        (d)   Executive understands that the restrictions in this Section 10.1
may limit his ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agrees and acknowledges that the consideration
provided under this Agreement (including, without limitation, Sections 4, 5, and
7) is sufficient to justify such restrictions. In consideration thereof and in
light of Executive's education, skills and abilities, Executive agrees that he
will

13

--------------------------------------------------------------------------------






not assert in any forum that such restrictions prevent him from earning a living
or otherwise should be held void or unenforceable.

        (e)   For purposes of this Section 10.1, "Covered Time" shall mean the
period beginning on the date of termination of Executive's employment (the "Date
of Termination") and ending twenty-four months after the Date of Termination;
provided, however, that if Executive terminates his employment for Good Reason
pursuant to clause (viii) of Section 6(e), "Covered Time" shall mean for
purposes of Section 10.1(a) the period beginning on the Date of Termination and
ending six months after the Date of Termination.

        10.2    Proprietary Information.    Executive acknowledges that during
the course of his employment with the Company he will necessarily have access to
and make use of proprietary information and confidential records of the Company.
Executive covenants that he shall not during the Term or at any time thereafter,
directly or indirectly, use for his own purpose or for the benefit of any person
or entity other than the Company, nor otherwise disclose to any individual or
entity, any such proprietary information, unless such disclosure has been
authorized in writing by the Company or is otherwise required by law. The term
"proprietary information" means: (a) the software products, programs,
applications, and processes utilized by the Company; (b) the name and/or address
of any customer or vendor of the Company or any information concerning the
transactions or relations of any customer or vendor of the Company with the
Company; (c) any information concerning any product, technology, or procedure
employed by the Company but not generally known to its customers or vendors or
competitors, or under development by or being tested by the Company but not at
the time offered generally to customers or vendors; (d) any information relating
to the Company's computer software, computer systems, pricing or marketing
methods, sales margins, cost of goods, cost of material, capital structure,
operating results, borrowing arrangements or business plans; (e) any information
identified as confidential or proprietary in any line of business engaged in by
the Company; (f) any information that, to Executive's actual knowledge, the
Company ordinarily maintains as confidential or proprietary; (g) any business
plans, budgets, advertising or marketing plans; (h) any information contained in
any of the Company's written or oral policies and procedures or manuals; (i) any
information belonging to customers, vendors or any other person or entity which
the Company, to Executive's actual knowledge, has agreed to hold in confidence;
(j) any inventions, innovations or improvements covered by this Agreement; and
(k) all written, graphic, electronic data and other material containing any of
the foregoing. Executive acknowledges that information that is not novel or
copyrighted or patented may nonetheless be proprietary information. The term
"proprietary information" shall not include information generally known or
available to the public or generally known or available to the industry or
information that becomes available to Executive on a non-confidential basis from
a source other than the Company or its directors, officers, employees, or agents
(without breach of any obligation of confidentiality of which Executive has
actual knowledge at the time of the relevant disclosure by Executive.)

        10.3    Confidentiality and Surrender of Records.    Executive shall not
during the Term or at any time thereafter (irrespective of the circumstances
under which Executive's employment by the Company terminates), except as
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any individual or entity other than in the course of
such individual's or entity's employment or retention by the Company, nor shall
he retain, and will deliver promptly to the Company, any of the same following
termination of his employment hereunder for any reason or upon request by the
Company. For purposes hereof, "confidential records" means those portions of
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind in Executive's possession or under his control or accessible to him
which contain any proprietary information. All

14

--------------------------------------------------------------------------------






confidential records shall be and remain the sole property of the Company during
the Term and thereafter.

        10.4    Nondisparagement.    Executive shall not, during the Term and
thereafter, disparage in any material respect the Company, any affiliate of the
Company, any of their respective businesses, any of their respective officers,
directors or employees, or the reputation of any of the foregoing persons or
entities. Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from making truthful statements that are required by
applicable law, regulation or legal process or are reasonably required to
describe the conduct, decisions, or policies of the Company or any of its
affiliates, or their respective businesses, officers, directors or employees.

        10.5    No Other Obligations.    Executive represents that he is not
precluded or limited in his ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant. Executive covenants
that he shall not employ the trade secrets or proprietary information of any
other person in connection with his employment by the Company without such
person's authorization.

        10.6    Forfeiture of Outstanding Options.    The provisions of
Section 7 notwithstanding, if Executive willfully and materially fails to comply
with any restrictive covenant under Section 10.1(a) (other than the first
sentence thereof), 10.1(b), 10.2 (other than the first and penultimate sentences
thereof), 10.3, 10.4, or 10.8, all options to purchase Common Stock granted by
the Company and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options shall be cancelled.
Notwithstanding the foregoing, Executive shall not forfeit any option (i) unless
there shall have been delivered to him, within ninety (90) days after the Board
(A) had knowledge of conduct or an event allegedly constituting grounds for such
forfeiture and (B) had reason to believe that such conduct or event could be
grounds for such forfeiture, a written statement from the Company (after giving
Executive reasonable notice specifying the nature of the grounds for such
forfeiture and not less than 30 days to correct such grounds and affording
Executive and his counsel the opportunity to be heard by the Company),
concluding that, in the good faith opinion of the Company, Executive has engaged
and continues to engage in conduct set forth in this Section 10.6 which
constitutes grounds for forfeiture of Executive's options; and (ii) if, within
30 days following his receipt of such written statement, Executive commences an
arbitration proceeding in accordance with Section 18.2 disputing such grounds,
in which case such forfeiture shall be tolled pending the resolution of
Executive's claim and shall not occur if the arbitration panel finds that the
Company is not entitled to cause the forfeiture.

        If the arbitration panel finds that the Company is entitled to cause the
forfeiture of Executive's options, Executive shall be required to forfeit such
options immediately. If any option is exercised after delivery of the Board's
notice of forfeiture and if such forfeiture subsequently occurs pursuant to the
foregoing terms of this Section 10.6, Executive shall be required to return to
the Company all shares acquired upon such exercise; provided further that if
Executive has sold any shares he acquired upon such exercise, Executive shall
pay to the Company an amount equal to the difference between the aggregate sale
price of the shares sold and the aggregate exercise price paid by Executive for
such shares. Any such forfeiture shall apply to such options notwithstanding any
term or provision of any option agreement. If the Board or the arbitration panel
finds that the Company is not entitled to cause a forfeiture for which a notice
is given to Executive, the Company shall pay (or reimburse, if already paid by
Executive) all expenses actually incurred by Executive in connection with such
attempted forfeiture.

        10.7    Enforcement.    Executive acknowledges and agrees that, by
virtue of his position, services and access to and use of confidential records
and proprietary information, any violation by him of any of the undertakings
contained in this Section 10 would cause the Company immediate,

15

--------------------------------------------------------------------------------






substantial and irreparable injury for which it has no adequate remedy at law.
Accordingly, Executive agrees and consents to the entry of an injunction or
other equitable relief by a court of competent jurisdiction restraining any
violation or threatened violation of any undertaking contained in this
Section 10. The Company agrees and consents to the entry of an injunction or
other equitable relief by a court of competent jurisdiction restraining the
Company from making any defamatory statements, whether orally or in writing,
relating to alleged violations or threatened violations by Executive of any
undertaking contained in this Section 10. Executive and the Company each waive
posting of any bond otherwise necessary to secure such injunction or other
equitable relief. Rights and remedies provided for in this Section 10 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law. Subject
to Section 18.3, the Company shall bear all costs and expenses arising in
connection with any enforcement pursuant to this Section 10.7.

        10.8    Cooperation with Regard to Litigation.    Except to the extent
that Executive has or intends to assert in good faith an interest or position
adverse to or inconsistent with the interest or position of the Company,
Executive agrees to cooperate reasonably with the Company, during the Term and
thereafter (including following Executive's termination of employment for any
reason), by making himself available to testify on behalf of the Company in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company in any such action, suit, or
proceeding, by providing information and meeting and consulting with the Board
or its representatives or counsel, or representatives or counsel to the Company,
in each case, as reasonably requested by the Company. The Company agrees to pay
(or reimburse, if already paid by Executive) all expenses actually incurred in
connection with Executive's cooperation and assistance including, without
limitation, reasonable fees and disbursements of counsel, if any, chosen by
Executive if Executive reasonably determines in good faith, on the advice of
counsel, that it is appropriate that Executive be separately represented by his
own counsel in such proceeding.

        10.9    Survival.    The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.

        10.10    Company.    For purposes of this Section 10, references to the
"Company" shall include both the Company and each subsidiary of the Company.

        11.    Insurance for the Company's Benefit.    The Company may at any
time and for the Company's own benefit (or for the benefit of a lender to the
Company) apply for and take out life, health, accident or other insurance
covering Executive, either independently or together with others, in any amount
which the Company may deem to be in its best interests. The Company shall own
all rights in such insurance and proceeds thereof and Executive shall not have
any right, title or interest therein. Executive shall assist the Company at the
Company's expense in obtaining and maintaining any such insurance by submitting
to reasonable and customary medical examinations and preparing, signing and
delivering such applications and other documents as reasonably may be required.

        12.    Indemnification.    During the Term of this Agreement and all
periods after the expiration of this Agreement or termination of Executive's
employment for any reason, the Company shall indemnify Executive to the full
extent permitted under the Company's Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time;
provided, however, that Executive shall at all times have at least all rights to
indemnification by the Company as are provided in the Company's Certificate of
Incorporation or By-Laws or pursuant to other agreements in effect on or
immediately prior to the Effective Date, and the Company shall also advance
expenses for which indemnification may be ultimately claimed as such expenses
are incurred to the fullest extent permitted under applicable law, subject to
any requirement that Executive provide an undertaking to repay such advances if
it is ultimately determined that Executive is not entitled to indemnification;
provided,

16

--------------------------------------------------------------------------------




however, that any determination required to be made with respect to whether
Executive's conduct complies with the standards required to be met as a
condition of indemnification or advancement of expenses under applicable law and
the Company's Certificate of Incorporation, By-Laws, or other agreement, shall
be made by independent counsel mutually acceptable to Executive and the Company
(except to the extent otherwise required by law). After the Effective Date, the
Company shall not amend its Certificate of Incorporation or By-Laws or any
agreement in any manner which adversely affects the rights of Executive to
indemnification thereunder. Any provision contained herein notwithstanding, this
Agreement shall not limit or reduce, and the Company hereby agrees to provide to
Executive, any and all rights to indemnification to the full extent permitted
under applicable law. In addition, the Company will maintain directors' and
officers' liability insurance in effect and covering acts and omissions of
Executive during the Term and for a period of six years thereafter on terms
substantially no less favorable than those in effect on the Effective Date. For
purposes of this Section 12, references to the "Company" shall include both the
Company and each of its subsidiaries for which Executive has acted, acts or will
in the future act in any capacity. The provisions of this Section 12 shall
survive the termination of the Term and any termination or expiration of this
Agreement.

        13.    Notices.    Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

To the Company:

Scientific Games Corporation
750 Lexington Avenue
25th Floor
New York, New York 10022
Attention: Chief Executive Officer

With a copy to:

Kramer Levin Naftalis & Frankel LLP
919 Third Avenue
New York, NY 10022
(212) 715-9100
Attention: Peter G. Smith, Esq.

To Executive:

DeWayne E. Laird
565 Fox Meadow Lane
Westchester, PA 19382

With a copy to:

Patricia Laird
565 Fox Meadow Lane
Westchester, PA 19382

17

--------------------------------------------------------------------------------





If the parties by mutual written agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement and shall be deemed given on the next
business day after the date on which successful and complete transmission is
confirmed by the receiving facsimile machine or otherwise confirmed in writing
on behalf of the recipient. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective on the next business
day after it is sent, and, in the cases of certified or registered mail, shall
be effective 5 days after deposit into the mails by delivery to the U.S. Postal
Service.

        14.    Assignability; Binding Effect.    Neither this Agreement nor the
rights or obligations hereunder of the parties hereto shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution and as specified below. The Company may assign this Agreement and
the Company's rights and obligations hereunder, and shall assign this Agreement
and such rights and obligations, to any Successor (as hereinafter defined)
which, by operation of law or otherwise, continues to carry on substantially the
business of the Company prior to the event of succession, and the Company shall,
as a condition of the succession, require such Successor to agree in writing to
assume the Company's obligations and be bound by this Agreement. For purposes of
this Agreement, "Successor" shall mean any person that succeeds to, or has the
practical ability to control, the Company's business directly or indirectly, by
merger or consolidation, by purchase or ownership of voting securities of the
Company or all or substantially all of its assets, or otherwise. The Company may
also assign this Agreement and the Company's rights and obligations hereunder to
any affiliate of the Company, provided that upon any such assignment the Company
shall remain liable for the obligations to Executive hereunder. This Agreement
shall be binding upon and inure to the benefit of Executive, his heirs,
executors, administrators, and beneficiaries, and shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

        15.    Complete Understanding; Amendment; Waiver.    This Agreement
constitutes the complete understanding between the parties with respect to the
employment of Executive and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof (including the Letter Agreement), except as provided in
Section 12, and no statement, representation, warranty or covenant has been made
by either party with respect thereto except as expressly set forth herein. This
Agreement shall not be modified, amended or terminated except by a written
instrument signed by each of the parties. Any waiver of any term or provision
hereof, or of the application of any such term or provision to any
circumstances, shall be in writing signed by the party charged with giving such
waiver. Waiver by either party of any breach hereunder by the other party shall
not operate as a waiver of any other breach, whether similar to or different
from the breach waived. No delay by either party in the exercise of any rights
or remedies shall operate as a waiver thereof, and no single or partial exercise
by either party of any such right or remedy shall preclude other or further
exercise thereof.

        16.    Severability.    If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court making such determination
shall reduce the scope, duration and/or area of such provision (and shall
substitute appropriate provisions for any such invalid or unenforceable
provisions) in order to make such provision enforceable to the fullest extent
permitted by law and/or shall delete specific words and phrases, and such
modified provision shall then be enforceable and shall be enforced. The parties
hereto recognize that if, in any judicial proceeding, a court shall refuse to
enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable

18

--------------------------------------------------------------------------------




covenant contained in this Agreement shall be deemed eliminated from these
provisions to the extent necessary to permit the remaining separate covenants to
be enforced. In the event that any court determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable. To the extent that a court of competent jurisdiction determines
that Executive willfully and materially breached Section 10.1(a) (other than the
first sentence thereof), 10.1(b), 10.2 (other than the first and penultimate
sentences thereof), 10.3, 10.4, or 10.8, the Company's obligations to make
payments hereunder shall immediately be limited to the amounts, if any,
remaining to be paid pursuant to Section 7(b) to the extent not theretofore
paid, provided that the Company's obligations to make such greater payments
shall immediately be reinstated in the event that the determination of such
court is overturned or reversed by any higher court.

        17.    Survivability.    The provisions of this Agreement which by their
terms call for performance subsequent to termination of Executive's employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.

        18.    Governing Law; Arbitration; Expenses; Interest.    

        18.1    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions.

        18.2    Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
New York, New York by three arbitrators in accordance with the rules of the
American Arbitration Association in effect at the time of submission to
arbitration; provided, however, that the Company shall be entitled to commence
an action in any court of competent jurisdiction to enforce Section 10, in part
or in its entirety. Judgment may be entered on the arbitrators' award in any
court having jurisdiction. For purposes of entering such judgment or seeking
enforcement of Section 10, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts: (i) the United States
District Court for the Southern District of New York; (ii) any of the courts of
the State of New York or the State of Delaware; or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceedings shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which either may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Notwithstanding any provision in this Section 18, Executive
shall be entitled to seek in any court of competent jurisdiction specific
performance of Executive's right, if any, to receive benefits during the
pendency of any dispute or controversy arising under or in connection with this
Agreement, which, to the extent such benefits are provided by the Company, shall
be credited against the total amounts otherwise finally determined to be owed to
Executive pursuant to this Agreement.

        18.3    Reimbursement of Expenses in Enforcing Rights.    If Executive
seeks to interpret this Agreement or enforce rights pursuant to this Agreement
after such interpretation or such rights are disputed by the Company and
Executive's position with respect to such interpretation or enforcement of such
rights prevails, the Company shall pay on behalf of Executive (or, if already
paid by Executive, reimburse to Executive) all reasonable costs and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
actually incurred by Executive in asserting such prevailing position.

19

--------------------------------------------------------------------------------






        18.4    Interest on Unpaid Amounts.    Any amounts that have become
payable pursuant to the terms of this Agreement or any decision by arbitrators
or judgment by a court of law pursuant to this Agreement but which are not
timely paid shall bear interest at the prime rate in effect at the time such
payment first becomes payable, as quoted by the Company's principal bank.

        19.    Reimbursement of Expenses of Executive in Negotiating
Agreement.    All reasonable costs and expenses (including, without limitation,
reasonable fees and disbursements of counsel) incurred by Executive in
connection with the negotiation, preparation, execution, or delivery of this
Agreement shall be paid on behalf of Executive (or, if already paid by
Executive, reimbursed to Executive) promptly by the Company.

        20.    Titles and Captions.    All paragraph titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof.

        IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement on May 17, 2004, to be deemed effective as of the date first above
written.

    SCIENTIFIC GAMES CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

Name:  A. Lorne Weil
Title:    Chairman and Chief Executive Officer      
     
 
 


--------------------------------------------------------------------------------

DeWayne E. Laird

20

--------------------------------------------------------------------------------





QuickLinks


Table of Contents
EMPLOYMENT AGREEMENT
